Citation Nr: 0520718	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-20 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to April 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from asbestosis.


CONCLUSION OF LAW

The veteran does not have asbestosis that was incurred in or 
aggravated during his period of active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
February 2002 and May 2004 that told the veteran what was 
necessary to substantiate the claim.  In addition, by virtue 
of the rating decisions on appeal, the statement of the case 
(SOC) and the Supplemental Statements of the Case (SSOCs), he 
was provided with specific information as to why his claim 
seeking entitlement to service connection for asbestosis was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a February 2005 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, VA 
treatment records, Social Security records, and provided the 
veteran with a VA examination.  The veteran has not indicated 
that there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show that he suffered 
from a cough, chest soreness, chills, and a fever in November 
1955.  X-rays revealed a pneumonic process in the left middle 
lung field.  After several days of treatment the veteran 
recovered and a follow-up X-ray was essentially negative.  
The veteran's separation examination was negative for any 
lung of breathing disability to complaints.  The veteran's 
service medical records do not indicate any diagnosis of 
asbestosis.

The veteran had a pulmonary function test in April 1993 that 
revealed very mild hyperinflation and arterial hypoxemia.  
The veteran had a second pulmonary function test in May 2002 
which revealed good quality spirometry and lung volumes, with 
diffusing capacity slightly underestimated by incomplete 
inspiration.  The examiner noted obstruction by ration with 
moderate impairment. FVC was low and diffusing capacity was 
moderately decreased with moderate hypoxemia.

The veteran underwent several X-rays at the VA Medical Center 
between 1993 and 1997.  X-rays taken in September 1993 shoed 
patchy densities throughout both right and left mid and lower 
lung fields consistent with bilateral pneumonia.  X-rays from 
November 1993 were normal, showing that the pneumonia had 
cleared.  X-rays taken in April 1995 were normal with the 
lungs clear and free of active infiltrates.  The veteran had 
X-rays taken in February 1996 which were normal with no 
evidence of acute pulmonary infiltrates.  August 1996 and 
February 1997 X-rays were also normal.

The claims folder contains a letter from Dr. James W. 
Ballard, written to the veteran's attorney, which indicates 
that a chest X-ray taken in July 2000 demonstrated 
interstitial changes in the mid and lower lung zones 
bilaterally, consisting of small and irregular opacities of 
size and shape s/t, profusion 1/0.  Dr. Ballard noted pleural 
plaques.  Dr. Ballard offered his opinion that the X-ray was 
consistent with asbestosis.

Records from the Social Security Administration show the 
veteran has been diagnosed with gastritis and chronic 
obstructive pulmonary disease (COPD) but there is no 
indication in the Social Security records, that this 
disability is related to exposure to asbestos or constitutes 
asbestosis.

The veteran underwent a VA examination in April 2002.  The 
veteran complained of a daily productive cough and complained 
of shortness of breath on mild exertion.  The veteran had no 
history of asthma or tuberculosis; he had pneumonia several 
times, the most recent being in 2000.  The examiner noted the 
veteran's long history of smoking.  Examination of the lungs 
revealed bibasilar rales bilaterally, with no rhonchi or 
wheezing.  There was no prolongation of the expiratory phase.  
Chest X-rays dated in April 2002 revealed normal heart size 
with blunting of the left costophrenic angle.  CT chest scan 
and pulmonary function tests were reviewed.  The examiner 
noted the veteran's history of exposure to asbestos and his 
current COPD.  The examiner offered her opinion that the 
veteran's asbestos exposure did not cause his COPD.  Based on 
the CT scan the veteran does not have interstitial changes or 
pleural plaques, and the pulmonary function test does not 
show restrictive lung disease that would allow a definitive 
diagnosis of asbestosis

Based on the above, the Board finds that entitlement to 
service connection for asbestosis should be denied because 
there is not sufficient medical evidence establishing that 
the veteran currently suffers from asbestosis.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. 223.  The Board finds the 
separation examination, the many X-rays between 1993 and 1997 
showing no abnormality, and the VA examination and CT scan 
and pulmonary function test from April and May 2002 to be 
persuasive.  The Board notes that Dr. Ballard has stated that 
the veteran's lung disability is "consistent" with 
asbestosis, but this is not a definitive diagnosis of that 
condition.  The CT scan and the pulmonary function tests used 
by the VA examiner provide a more definitive diagnosis and 
indicate that the veteran does not suffer from asbestosis.  
Dr. Ballard did not review the entire file and the Board 
places more weight on the April 2002 VA opinion due to the 
more thorough review by the VA examiner, and the more 
accurate and revealing testing methods of CT scan and a 
pulmonary function test.  Since there is insufficient current 
medical evidence of current asbestosis, service connection 
for this condition is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
acknowledges that the veteran believes he may have a current 
disability, however, while the veteran is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for asbestosis.


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


